In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00214-CV

SHEA O’NEILL, Appellant                      §   On Appeal from the 48th District
                                                 Court

                                             §   of Tarrant County (048-323683-21)
V.
                                             §   February 3, 2022

                                                 Memorandum Opinion by Justice
CITY OF FORT WORTH, Appellee                 §   Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Shea O’Neill shall pay all costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel